{¶ 20} While I agree with the majority's decision to reverse the trial court's judgment, I respectfully disagree with its decision to remand this case for a hearing.
 {¶ 21} R.C. 2325.17 requires a judgment debtor (appellee) be granted an opportunity to show cause why the judgment should not be revived. Although the statute does not specifically afford the judgment creditor (appellant) the same opportunity to show why the judgment should be revived, due process requires the judgment creditor be given the opportunity to challenge the judgment debtor's claim of cause why the dormant judgment should not be revived.
 {¶ 22} However, as aptly noted in the majority opinion, the appellee's sole proffered reason why the judgment should not be revived is legally insufficient. (Maj. Op. at p. 3, FN 1.) Because appellee's objection is legally insufficient and no other sufficient cause was asserted, I believe a remand for hearing is unnecessary. I would reverse the trial court's judgment and enter a final judgment ordering the judgment revived.